In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-21-00046-CV
      ___________________________

   IN THE INTEREST OF C.M., A CHILD


   On Appeal from the 231st District Court
           Tarrant County, Texas
       Trial Court No. 231-593355-16


Before Wallach, J.; Sudderth, C.J.; and Walker, J.
      Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On June 3, 2021, we notified appellant that her brief had not been filed as the

appellate rules require. See Tex. R. App. P. 38.6(a). We stated that we could dismiss

the appeal for want of prosecution unless, within ten days, appellant filed with the

court an appellant’s brief and an accompanying motion reasonably explaining the

brief’s untimely filing and why an extension was needed. See Tex. R. App. P. 10.5(b),

38.8(a)(1), 42.3(b). We have received no response.

       Because appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).



                                                        Per Curiam

Delivered: July 15, 2021




                                            2